



Exhibit 10.2
 
  
 
SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
This SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made
as of November 7, 2017, by and between Regal Entertainment Group, a Delaware
corporation (the “Company”), and Amy E. Miles (“Executive”).
 
RECITALS
 
WHEREAS, Executive and the Company previously entered into an Amended and
Restated Employment Agreement, as further amended from time to time, dated May
5, 2009; and
WHEREAS, the Company and Executive desire to amend and restate the Amended and
Restated Employment Agreement on the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants contained herein,
Executive and the Company agree upon the following terms of employment of
Executive by the Company:
 
1.
Employment.



1.1    Position. Subject to the terms and conditions of this Agreement, the
Company agrees to employ Executive during the Term (as defined herein) as its
Chief Executive Officer. In her capacity as the Chief Executive Officer of the
Company, Executive shall report to the Board of Directors of the Company (the
“Board”), and shall have the powers, responsibilities and authorities of chief
executive officers of corporations of the size, type and nature of the Company,
as it exists from time to time, as are assigned by the Board consistent with
Executive's position. In her capacity as Chief Executive Officer of the
Company's subsidiary, Regal Cinemas Corporation, Executive shall report to the
Board of Directors of Regal Cinemas Corporation and shall have the powers,
responsibilities and authorities of chief executive officers of corporations of
the size, type and nature of Regal Cinemas Corporation, as it exists from time
to time, as are assigned by the Board of Directors of Regal Cinemas Corporation
consistent with Executive's position. At the request of the Company, Executive
will serve as an officer and/or director of any of the Company's other
subsidiaries for no additional compensation.


1.2    Duties. Subject to the terms and conditions of this Agreement, Executive
hereby agrees to be employed as the Chief Executive Officer of the Company and
to serve as the Chief Executive Officer of Regal Cinemas Corporation, and agrees
to devote such working time and efforts (except for permitted vacation periods
and reasonable periods of illness and other incapacity), to the best of her
ability, experience and talent, to the performance of services, duties and
responsibilities in connection therewith so that such performance shall be her
primary business activity. Executive shall perform such duties and exercise such
powers with respect to the activities of the Company, commensurate with her
positions, as the Chief Executive Officer of the Company and as a member of the
Board, as the Board shall from time to time reasonably delegate to her.
Executive will be responsible for the selection of the members of the management
team for the Company's theatre operations, including Regal Cinemas Corporation
and its subsidiaries, subject in each instance to the good faith approval of the
Board.


1.3    Other Service.  Nothing in this Agreement shall preclude Executive from
serving on boards of directors of other companies or trade organizations and
participating in charitable, community or religious activities that do not
substantially interfere with her duties and responsibilities hereunder or
conflict with the interest of the Company.







--------------------------------------------------------------------------------





1.4    Office.  Executive’s primary office will be located in the Company’s
office facility located in Knoxville, Tennessee, or any other location
acceptable to Executive.
 
2.
Term.

 
2.1    Term of Employment.  Executive’s term of employment under this Agreement
shall continue on and from the Effective Date, and, subject to the terms hereof,
shall terminate on the earlier of (i) the third anniversary of the Effective
Date, or (ii) termination of Executive’s employment pursuant to this Agreement
(the “Term”); provided, however, that any termination of employment by Executive
(other than for death or Permanent Disability) or by the Company may only be
made upon 90 days prior written notice to the other party hereto. Executive
shall resign from any and all positions, including board memberships, held by
her with the Company or any subsidiary of the Company upon any termination of
employment.


2.2    Extensions.  On each anniversary of the date hereof, commencing in 2018,
one year shall be added to the termination date specified in
Section 2.1(i) hereof, so that as of each anniversary of the date hereof the
remaining Term of Executive’s employment as determined under
Section 2.1(i) hereof shall be three (3) years.


2.3    Effective Date.  This Agreement shall only be effective and enforceable
by the Company or Executive as of November 7, 2017 (the “Effective Date”).
 
3.
Compensation.

 
3.1    Salary.  The Company shall pay Executive a base salary (“Base Salary”) at
the rate of $1,055,600 per annum commencing on the beginning of Executive’s term
of employment hereunder. Base Salary shall be payable in accordance with the
ordinary payroll practices of the Company. The Compensation Committee of the
Board will review Executive’s salary at least annually and may increase (but not
reduce) Executive’s Base Salary in its sole discretion. Once increased, such
Base Salary shall not be reduced and, as so increased, shall constitute “Base
Salary” hereunder.


3.2    Annual Bonus.  In addition to her Base Salary, Executive shall,
commencing with the 2017 fiscal year and continuing each fiscal year during the
Term hereafter, be afforded a reasonable opportunity to earn an annual cash
bonus (the “Bonus”).  The Company shall be deemed to have provided Executive
with such opportunity by establishing one or more reasonable annual performance
goals for the Company (the “Annual Performance Goals”) under an annual executive
incentive plan (a “Bonus Plan”) designed to pay a bonus should the Company meet
or exceed such goals.  In determining Executive’s Bonus, Executive’s target
Bonus shall be at least 100% of Base Salary (the “Target Bonus”).  If in any
year the Annual Performance Goals for the Company are exceeded by a material
amount, the Company shall award Executive a “stretch” Bonus of up to an
additional 50% of Base Salary (for a total Bonus of up to 150% of Base Salary)
as determined by the Compensation Committee of the Board.  For 2017, Executive’s
Bonus shall be calculated in accordance with the Company’s 2017 Bonus Plan as
adopted by the Board prior to the date hereof.  After 2017, the Compensation
Committee of the Board, after consultation with management, will in the last
quarter of each year establish reasonable eligibility requirements and Annual
Performance Goals for the Bonus Plan for the next year based on the actual and
projected performance of the Company. Executive shall be deemed to have earned
an annual Bonus under the Company’s Bonus Plan so long as Executive meets the
Annual Performance Goals established thereunder and is employed by the Company
as of the last day of the Company’s fiscal year.
 
4.
Employee Benefits.

 
4.1    Employee Benefit Programs, Plans and Practices.  The Company shall during
the Term provide Executive with coverage under all employee pension and welfare
benefit programs, plans and practices (to the extent permitted under any
employee benefit plan) in accordance with the terms thereof, which the Company
generally makes available to its senior executives.





--------------------------------------------------------------------------------







4.2    Vacation.  While employed hereunder, Executive shall be entitled to no
less than 20 business days paid vacation in each calendar year, which shall be
taken at such times as are consistent with Executive’s responsibilities
hereunder.
 
5.Expenses.  Executive is authorized to incur reasonable expenses in carrying
out her duties and responsibilities under this Agreement. The Company will
reimburse Executive for such expenses upon presentation by Executive from time
to time of appropriately itemized and approved (consistent with the Company’s
policy) accounts of such expenditures.
 
6.
Termination of Employment.

 
6.1    Termination Without Cause.  Except as provided in Section 6.3, if
Executive’s employment is terminated by the Company (other than for Permanent
Disability, death or Cause), Executive shall receive such payments, if any,
under applicable plans or programs, including but not limited to those referred
to in Section 4.1 hereof, to which she is entitled pursuant to the terms of such
plans or programs, and any unpaid payments of Base Salary previously earned, any
unpaid Bonus earned or awarded for prior periods, accrued vacation and expense
incurred for which Executive is entitled to reimbursement hereunder. If
Executive is terminated under this Section 6.1, Executive shall also be entitled
to receive:


(a)an amount in lieu of any other cash compensation beyond that provided in the
immediately preceding sentence, which amount shall be equal to the sum of:


(i)the actual bonus, if any, she would have received in respect of the fiscal
year in which her termination occurs, prorated by a fraction, the numerator of
which is the number of days in such fiscal year prior to the date of Executive’s
termination and the denominator of which is 365, payable at the same time as
bonuses are paid to other executives;


(ii)two times Executive’s annual Base Salary; plus one times Executive’s Target
Bonus; payable in a lump sum within 30 days following such termination of
employment; provided that if such termination occurs within 90 days prior to
calendar year end, amount shall be payable on January 1 of the year following
the date of Executive’s termination; and


(b)continued coverage for a 24-month period under any employee medical, health
and life insurance plans in accordance with the respective terms thereof
applicable to active employees (other than the requirement of continued
employment); provided, however, that payments and benefits due hereunder shall
be reduced by any amounts owed by Executive to the Company.


In no event shall Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to Executive under any
of the provisions of this Agreement and such amounts shall not be reduced
whether or not Executive obtains other employment.


6.2    Termination For Good Reason.  Except as provided in Section 6.3,
Executive may resign for Good Reason (as defined below) if Executive provides
written notification to the Company of the existence of a condition constituting
Good Reason (“Notification”) within ninety (90) days of the initial existence of
such condition (“Existence Date”) and the resignation occurs within two
(2) years of the Existence Date.  If Executive resigns for Good Reason,
Executive shall receive such payments, if any, under applicable plans or
programs, including but not limited to those referred to in Section 4.1 hereof,
to which she is entitled pursuant to the terms of such plans or programs, and
any unpaid payments of Base Salary previously earned, any unpaid Bonus earned or
awarded for prior periods, accrued vacation and expense incurred for which
Executive is entitled to reimbursement hereunder. If Executive resigns under
this Section 6.2, Executive shall also be entitled to receive:
 





--------------------------------------------------------------------------------





(a)an amount in lieu of any other cash compensation beyond that provided in the
immediately preceding sentence, which amount shall be equal to the sum of:


(i) the actual bonus, if any, she would have received in respect of the fiscal
year in which her resignation occurs, prorated by a fraction, the numerator of
which is the number of days in such fiscal year prior to the date of Executive’s
resignation and the denominator of which is 365, payable at the same time as
bonuses are paid to other executives;


(ii) two times Executive’s annual Base Salary; plus one times Executive’s Target
Bonus; payable in a lump sum within 30 days following such resignation of
employment; provided that if such resignation occurs within 90 days prior to
calendar year end, amount shall be payable on January 1 of the year following
the date of Executive’s resignation; and


(b)continued coverage for a 24-month period under any employee medical, health
and life insurance plans in accordance with the respective terms thereof
applicable to active employees (other than the requirement of continued
employment); provided, however, that payments and benefits due hereunder shall
be reduced by any amounts owed by Executive to the Company.


Good Reason shall be defined as one or more of the following conditions arising
without the consent of Executive and which has not been remedied by the Company
within thirty (30) days after receipt of the Notification:  (i) a material
reduction in Executive’s Base Salary or the establishment of or any amendment to
the annual cash bonus plan which would materially impair the ability of
Executive to receive the Target Bonus (other than the establishment of
reasonable EBITDA or other reasonable performance targets to be set annually in
good faith by the Board), (ii) a material diminution of Executive’s titles,
offices, positions or authority, excluding for this purpose an action not taken
in bad faith; or the assignment to Executive of any duties inconsistent with
Executive’s position (including status or reporting requirements), authority, or
material responsibilities, or the removal of Executive’s authority or material
responsibilities, excluding for this purpose an action not taken in bad faith,
(iii) a transfer of Executive’s primary workplace by more than fifty (50) miles
from the current workplace, (iv) a material breach of this Agreement by the
Company, (v) Executive is not the Chief Executive Officer of Regal Cinemas
Corporation, or (vi) Executive is not the Chief Executive Officer of the Company
and a member of the Board.
 
6.3    Termination During a Change of Control.  Notwithstanding Section 6.1 or
6.2, if within three months prior to or one year after a Change of Control (as
defined below), Executive’s employment is terminated by the Company (other than
for Permanent Disability, death or Cause) or Executive resigns for Good Reason,
Executive shall receive such payments, if any, under applicable plans or
programs, including but not limited to those referred to in Section 4.1 hereof,
to which she is entitled pursuant to the terms of such plans or programs, and
any unpaid payments of Base Salary previously earned, any unpaid Bonus earned or
awarded for prior periods, accrued vacation and expense incurred for which
Executive is entitled to reimbursement hereunder. If Executive is terminated or
resigns under this Section 6.3, Executive shall also be entitled to receive:


(a)an amount in lieu of any other cash compensation beyond that provided in the
immediately preceding sentence, which amount shall be equal to the sum of:


(i)the actual bonus, if any, she would have received in respect of the fiscal
year in which her termination or resignation occurs, prorated by a fraction, the
numerator of which is the number of days in such fiscal year prior to the date
of Executive’s termination or resignation and the denominator of which is 365,
payable at the same time as bonuses are paid to other executives; and


(ii)two and one half times Executive’s annual Base Salary; plus two times
Executive’s Target Bonus payable in a lump sum within 30 days following such
termination or resignation of employment; provided that if such termination or
resignation occurs within 90 days prior to calendar





--------------------------------------------------------------------------------





year end, amount shall be payable on January 1 of the year following the date of
Executive’s termination or resignation; and


(b)continued coverage for a 30-month period under any employee medical, health
and life insurance plans in accordance with the respective terms thereof
applicable to active employees (other than the requirement of continued
employment); provided, however, that payments and benefits due hereunder shall
be reduced by any amounts owed by Executive to the Company.
 
A Change of Control shall be deemed to have occurred upon both of the following
occurring (A) any individual, entity, or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), other than Anschutz Company, The Anschutz Corporation, or
any entity or organization controlled by Philip F. Anschutz (collectively, the
“Anschutz Entities”), of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) acquires 20% or more of the combined voting
power of the then-outstanding voting securities of the Company entitled to vote
generally in the election of directors (“Voting Power”); and (B) such beneficial
ownership (as so defined) by such individual, entity or group of more than 20%
of the Voting Power then exceeds the beneficial ownership (as so defined) by the
Anschutz Entities of the Voting Power.
 
6.4    Permanent Disability.  If Executive is unable to engage in the activities
required by Executive’s job by reason of any medically determined physical or
mental impairment which has lasted or can be expected to last for a continuous
period of not less than six (6) consecutive months (“Permanent Disability”), the
Company or Executive may terminate Executive’s employment on written notice
thereof, and Executive shall receive or commence receiving, as soon as
practicable:


(a)the actual bonus, if any, she would have received in respect of the fiscal
year in which her termination occurs, prorated by a fraction, the numerator of
which is the number of days of the fiscal year until termination and the
denominator of which is 365, payable at the same time as bonuses are paid to
other executives; and


(b)accrued but unpaid Base Salary and such payments under applicable plans or
programs, including but not limited to those referred to in Sections 4 and 5
hereof, to which she is entitled pursuant to the terms of such plans or
programs.


6.5     Death. In the event of Executive’s death during the Term, Executive’s
estate or designated beneficiaries shall receive or commence receiving, as soon
as practicable:


(a)the actual bonus, if any, she would have received in respect of the fiscal
year in which her death occurs, prorated by a fraction, the numerator of which
is the number of days of the fiscal year until her death and the denominator of
which is 365, payable at the same time as bonuses are paid to other executives;
and


(b)accrued but unpaid Base Salary and such payments under applicable plans or
programs, including but not limited to those referred to in Sections 4 and 5
hereof, to which Executive’s estate or designated beneficiaries are entitled
pursuant to the terms of such plans or programs.
 
6.6    Termination for Cause: Resignation by Executive.
 
(a)The Company shall have the right to terminate the employment of Executive for
Cause. In the event that Executive’s employment is terminated by the Company for
Cause or by Executive for any reason (other than by Executive for Good Reason or
as a result of Executive’s Permanent Disability or death) during the Term,
Executive shall not be entitled to the payment of any compensation otherwise
included under this Agreement. After the termination of Executive’s employment
under this Section 6.6, the obligations of the





--------------------------------------------------------------------------------





Company under this Agreement to make any further payments, or provide any
benefits specified herein, to Executive shall thereupon cease and terminate.


(b)As used herein, the term “Cause” shall be limited to (i) any willful breach
of any material written policy of the Company that results in material and
demonstrable liability or loss to the Company; (ii) the engaging by Executive in
conduct involving moral turpitude that causes material and demonstrable injury,
monetarily or otherwise, to the Company, including, but not limited to,
misappropriation or conversion of assets of the Company (other than immaterial
assets); (iii) conviction of or entry of a plea of nolo contendere to a felony;
or (iv) a material breach of this Agreement by engaging in action in violation
of the restrictive covenants in this Agreement. No act or failure to act by
Executive shall be deemed “willful” if done, or omitted to be done, by her in
good faith and with the reasonable belief that her action or omission was in the
best interest of the Company.


7.Golden Parachute Excise Tax Provisions. Notwithstanding any other provision of
this Agreement or any other plan, arrangement, or agreement to the contrary, if
any of the payments or benefits provided or to be provided by the Company or its
affiliates to the Executive or for the Executive’s benefit pursuant to the terms
of this Agreement or otherwise (“Covered Payments”) constitute parachute
payments within the meaning of Code Section 280G (“Parachute Payments”) and
would, but for this Section 7 be subject to the excise tax imposed under Section
4999 of the Internal Revenue Code of 1986, as amended (the “Code”) (or any
successor provision thereto) or any similar tax imposed by state or local law or
any interest or penalties with respect to such taxes (collectively, the “Excise
Tax”), then the Covered Payments shall be payable either (i) in full or (ii)
reduced to the minimum extent necessary to ensure that no portion of the Covered
Payments is subject to the Excise Tax, whichever of the foregoing (i) or (ii)
results in the Executive’s receipt on an after-tax basis of the greatest amount
of benefits after taking into account the applicable federal, state, local and
foreign income, employment and excise taxes (including the Excise Tax). Any such
reduction shall be made by the Company in its sole discretion consistent with
the requirements of Section 409A of the Code. Any determination required under
this Section 7 shall be made in writing by the Company or by an accounting or
consulting firm selected and paid for by the Company. The Executive shall
provide the Company with such information and documents as the Company may
reasonably request in order to make a determination under this Section 7. Such
determination shall be binding upon the Executive and the Company.


8.Indemnification.  To the fullest extent permitted by the indemnification
provisions of the articles of incorporation and bylaws of the Company in effect
as of the date of this Agreement and the indemnification provisions of the
corporation statute of the jurisdiction of the Company’s incorporation in effect
from time to time (collectively, the “Indemnification Provisions”), and in each
case subject to the conditions hereof, the Company shall (i) indemnify
Executive, as a director and officer of the Company or a subsidiary of the
Company or a trustee or fiduciary of an employee benefit plan of the Company or
a subsidiary of the Company, or, if Executive shall be serving in such capacity
at the Company’s written request, as a director or officer of any other
corporation (other than a subsidiary of the Company) or as a trustee or
fiduciary of an employee benefit plan not sponsored by the Company or a
subsidiary of the Company, against all liabilities and reasonable expenses that
may be incurred by Executive in any threatened, pending, or completed action,
suit or proceeding, whether civil, criminal or administrative, or investigative
and whether formal or informal, because Executive is or was a director or
officer of the Company, a director or officer of such other corporation or a
trustee or fiduciary of such employee benefit plan, and against which Executive
may be indemnified by the Company, and (ii) pay for or reimburse the reasonable
expenses incurred by Executive in the defense of any proceeding to which
Executive is a party because Executive is or was a director or officer of the
Company, a director or officer of such other corporation or a trustee or
fiduciary of such employee benefit plan. The rights of Executive under the
Indemnification Provisions shall survive the termination of the employment of
Executive by the Company.


9. Notices.  All notices or communications hereunder shall be in writing,
addressed as follows:


To the Company:





--------------------------------------------------------------------------------





 
Regal Entertainment Group
7132 Regal Lane 
Knoxville, TN 37918
Attn: Peter B. Brandow, Esq., General Counsel
 
To Executive:
 
Ms. Amy E. Miles
7132 Regal Lane 
Knoxville, TN 37918
 
Any such notice or communication shall be delivered by hand or by courier or
sent certified or registered mail, return receipt requested, postage prepaid,
addressed as above (or to such other address as such party may designate in a
notice duly delivered as described above), and the third business day after the
actual date of mailing shall constitute the time at which notice was given.


10.Separability; Legal Fees.  If any provision of this Agreement shall be
declared to be invalid or unenforceable, in whole or in part, such invalidity or
unenforceability shall not affect the remaining provisions hereof which shall
remain in full force and effect. The non-prevailing party shall bear the costs
of any legal fees and other fees and expenses which may be incurred by the
prevailing party in respect of enforcing its respective rights under this
Agreement.


11.Assignment.  This contract shall be binding upon and inure to the benefit of
the heirs and representatives of Executive and the assigns, and successors of
the Company, but neither this Agreement nor any rights or obligations hereunder
shall be assignable or otherwise subject to hypothecation by Executive (except
by will or by operation of the laws of intestate succession) or by the Company,
except that the Company may assign this Agreement to any successor (whether by
merger, purchase or otherwise) to all or substantially all of the stock, assets
or businesses of the Company, if such successor expressly agrees to assume the
obligations of the Company hereunder.


12.Amendment.  This Agreement may only be amended by written agreement of the
parties hereto.


13.Nondisclosure of Confidential Information: Non-Competition.


(a)Executive shall not, without the prior written consent of the Company, use,
divulge, disclose or make accessible to any other person, firm, partnership,
corporation or other entity any Confidential Information pertaining to the
business of the Company or any of its affiliates, except (i) while employed by
the Company, in the business of and for the benefit of the Company, or (ii) as
required by law. For purposes of this Section 13(a), “Confidential Information”
shall mean non-public information concerning the financial data, strategic
business plans, product development (or other proprietary product data),
customer lists, marketing, acquisition and divestiture plans and other
non-public, proprietary and confidential information of the Company, its
subsidiaries, its theater affiliates (the “Restricted Group”) or suppliers
(including, without limitation, any motion picture distributor or exhibitor) or
vendors, that, in any case, is not otherwise available to the public (other than
by Executive’s breach of the terms hereof).


(b)During the period of her employment hereunder and for one year thereafter
(except in the case where Executive terminates her employment with the Company
for the Good Reason event described in clause (v) of the definition of “Good
Reason”), Executive agrees that, without the prior written consent of the
Company, (A) she will not, directly or indirectly, either as principal, manager,
agent, consultant, officer, stockholder, partner, investor, lender or employee
or in any other capacity, carry on, be engaged in, or have any financial
interest in, any business in Competition (as defined in Section 13(c)) with the
business of the Restricted Group and (B) she shall not, on her own behalf or on
behalf of any person, firm or company, directly or indirectly, solicit or hire
for the benefit of anyone, other than the Restricted Group, any person who is,
or





--------------------------------------------------------------------------------





was at any time during the six (6) months immediately preceding the time of the
solicitation or hiring by Executive employed by the Restricted Group (other than
Executive’s secretary or other administrative employee who worked directly for
her).


(c)For purposes of this Section 13, a business shall be deemed to be in
“Competition” with the Restricted Group if it operates a first-run movie theater
with a minimum of six (6) screens within ten (10) miles of any first-run movie
theater with a minimum of six (6) screens operated by a member of the Restricted
Group. Nothing in this Section 13 shall be construed so as to preclude Executive
from investing in a publicly or privately held company, provided Executive’s
beneficial ownership of any class of such company’s securities does not exceed
1% of the outstanding securities of such class.


(d)Executive and the Company agree that this covenant not to compete is a
reasonable covenant under the circumstances, and further agree that if in the
opinion of any court of competent jurisdiction such restraint is not reasonable
in any respect, such court shall have the right, power and authority to excise
or modify such provision or provisions of this covenant as to the court shall
appear not reasonable and to enforce the remainder of the covenant as so
amended. Executive agrees that any breach of the covenants contained in this
Section 13 would irreparably injure the Company. Accordingly, Executive agrees
that the Company may, in addition to pursuing any other remedies it may have in
equity, obtain an injunction against Executive from any court having
jurisdiction over the matter restraining any further violation of this Agreement
by Executive and cease making any payments otherwise required by this
Agreement; provided, however, that in the event a court of competent
jurisdiction, which recognizes the validity of the provisions of this
Section 13, finds Executive not to be in violation of the provisions of this
Section 13, then the Company shall pay to Executive, in a lump sum, within ten
days of such determination, all amounts that would have been payable to
Executive hereunder through the date of such determination and continue making
any other payments due with respect to periods of time subsequent to such
determination in accordance with the provisions of this Agreement.


14.Beneficiaries: References  Executive shall be entitled to select (and change,
to the extent permitted under any applicable law) a beneficiary or beneficiaries
to receive any compensation or benefit payable hereunder following Executive’s
death, and may change such election, in either case by giving the Company
written notice thereof. In the event of Executive’s death or a judicial
determination of her incompetence, reference in this Agreement to Executive
shall be deemed, where appropriate, to refer to her beneficiary, estate or other
legal representative, and the Company shall pay amounts payable under this
Agreement, unless otherwise provided herein, in accordance with the terms of
this Agreement, to Executive’s personal or legal representatives, executors,
administrators, heirs, distributees, devisees, legatees or estate, as the case
may be. Any reference to the feminine gender in this Agreement shall include,
where appropriate, the masculine.


15.Survival.  The respective rights and obligations of the parties hereunder
shall survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations. The provisions of this
Section 15 are in addition to the survivorship provisions of any other section
of this Agreement.


16. Governing Law. This Agreement shall be construed, interpreted and governed
in accordance with the laws of the state of Tennessee, without reference to
rules relating to conflicts of law.


17.Effect on Prior Agreements.  Except for amendments to this Agreement, this
Agreement contains the entire understanding between the parties hereto and
supersedes in all respects any prior or other agreement or understanding between
the Company or any affiliate of the Company and Executive.


18.Withholding.  The Company shall be entitled to withhold all applicable tax
withholdings, FICA, FUTA and all other required withholdings of the Company from
any and all payments made under any provision of this Agreement.







--------------------------------------------------------------------------------





19.Counterparts.  This Agreement may be executed in two or more counterparts,
each of which will be deemed an original.







--------------------------------------------------------------------------------







 
*    *    *    *
 
[Signature Page Follows]





--------------------------------------------------------------------------------





 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth in the first paragraph.
 
 
REGAL ENTERTAINMENT GROUP
 
 
 
 
 
By:
/s/ GREGORY W. DUNN
 
Name:
Gregory W. Dunn
 
Title:
President and Chief Operating Officer
 
 
 
 
 
 
EXECUTIVE
 
 
 
/s/ AMY E. MILES
 
Amy E. Miles
 
 
 
 
 

 





